Title: From George Washington to Major Joseph Prowell, 17 April 1779
From: Washington, George
To: Prowell, Joseph



Sir
Head Quarters [Middlebrook] April 17th: 1779

I am informed by Capt: Mc:Lane that two officers and some men belonging to his Company are Marching with the Detachment under your Command. As his Company is by the Resolve of Congress Annexed to the Delaware Batalion. You will Immediately send back that part of it which is with you, with Directions to proceed to this Camp. I am Sir Your most Obdt: Servt:
G. Washington.
